Detailed Action
This office action is in response to the reply filed on 12/10/2021.
Claims 1-7 are pending in the application, with claims 1-3 having been withdrawn.

Allowable Subject Matter
Claims 4-7 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “comparing, by the instruction processor, an address of a current instruction packet to be processed to a maintained address of a previous instruction packet when a subsequent instruction packet is processed; and generating, by the instruction processor, a page closing signal and delivering the page closing signal to the memory controller so that a precharge action of the memory is performed when a comparison result is that the addresses do not match.” The closest prior at does not disclose comparing addresses of a current instruction packet and a previous instruction packet when a different subsequent instruction packed is processed and the basing a page closing and precharge determination on that comparison. The closest prior art (Miura et al., Park) disclose basing a precharge determination on a comparison of addresses of a previous instruction packed and a current instruction packet. It would not be obvious to modify the prior art to perform a different comparison as claimed because such a comparison does not provide the same benefit as the comparison of the prior art (faster and more efficient memory access). The claims are therefore allowable over the prior art.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to a non-elected invention without traverse.  Accordingly, claims 1-3 are herein cancelled.

Examiner’s Amendment
Cancel claims 1-3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/COREY S FAHERTY/Primary Examiner, Art Unit 2183